United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
DEPARTMENT OF THE AIR FORCE,
WRIGHT PATTERSON AIR FORCE BASE,
Greene, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-911
Issued: December 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 8, 2010 appellant filed a timely appeal from a December 9, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this schedule award case.
ISSUE
The issue is whether appellant has more than 42 percent permanent impairment to both
lower extremities.
FACTUAL HISTORY
The Office accepted that appellant, then a 41-year-old temporary laborer, sustained injury
on September 16, 1987 when a truck pinned him against a guardrail causing bilateral fractures of
the lower extremities and compartment syndrome.
On March 25, 1993 the Office granted appellant schedule awards for 42 percent
permanent impairment of both the left and right legs. The schedule awards were based upon the

Office medical adviser’s review of the medical record. Pursuant to the third edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment A.M.A.,
Guides (5th ed. 2001).1 the medical adviser calculated that appellant had 10 percent impairment
of both legs due to pain and discomfort and 35 percent impairment due to loss of dorsiflexion,
plantar flexion, inversion and eversion, due to edema from his chronic compartment syndrome.
The medical adviser combined these impairments to total 42 percent impairment of each lower
extremity.
On September 15, 2008 appellant filed a claim for an additional schedule award.
In an October 29, 2008 report, Dr. William N. Grant, a Board-certified internist, noted
that appellant had constant pain in his lower extremities from the femur to the ankles. He noted
that if appellant stood or walked for more than half an hour he had unbearable pain in both lower
extremities. Appellant also had leg pain with prolonged sitting and at night. In addition to pain,
his legs would swell during the late day hours and if he attempted to lift, push or pull objects
greater than five pounds. Based upon these symptoms, Dr. Grant stated that appellant’s constant
claudication, pain and swelling in his legs caused 39 percent lower extremity impairment of both
legs, pursuant to Table 17-38, page 554 of the fifth edition of the A.M.A., Guides.
On December 17, 2008 the Office medical adviser reviewed the new medical report and
concurred with Dr. Grant that, pursuant to Table 17-38, page 554 of the fifth edition of the
A.M.A., Guides, appellant had 39 percent impairment of both lower extremities due to constant
claudication or pain with walking.
By decision dated April 30, 2009, the Office denied appellant’s claim for an additional
schedule award as his permanent impairment to the legs was not more than the 42 percent
impairment for which he had already received compensation.
On May 5, 2009 appellant requested a hearing before the Branch of Hearings and
Review.
In a report dated May 15, 2009, Dr. Grant explained that his impairment rating of 39
percent, reported on October 29, 2008, was in addition to the 42 percent bilateral lower extremity
impairment award appellant had previously received.
By decision dated December 9, 2009, an Office hearing representative affirmed the
April 30, 2009 decision. He found that the medical evidence failed to establish impairment
rating greater than the previous award of 42 percent to each lower extremity.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member

1

A.M.A., Guides (5th ed. 2001).

2

or function.2 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.3 For schedule awards prior to May 1, 2009, the impairment is
evaluated under the fifth edition.4
ANALYSIS
The Board finds that appellant has not established that he has more than 42 percent
permanent impairment to each lower extremity.
Appellant’s 1993 schedule award was based upon his permanent impairment due to pain
and edema. He requested an additional schedule award in 2008 and his permanent impairment
was again evaluated by Dr. Grant based upon pain and edema. Dr. Grant evaluated appellant’s
permanent impairment pursuant to Table 17-38, at page 554. After noting that appellant’s
symptoms prevented further activity after a half hour of walking, standing, sitting, he graded
appellant’s impairment as a Class 2 impairment, which allowed an impairment of up to 39
percent. Dr. Grant reported that appellant had the maximum allowable Class 2 impairment of 39
percent bilaterally of both lower extremities. The Office medical adviser reviewed Dr. Grant’s
report and concurred in his finding. The Board has reviewed the evidence of record and finds
that appellant properly falls into the Class 2 impairment of Table 17-38, which allows a
maximum award of 39 percent permanent impairment of each lower extremity. A Class 3
impairment, which would allow a schedule award up to 69 percent, would be allowable if
appellant had intermittent claudification on walking as few as 25 yards and no more than 100
yards or marked edema only partially controlled by elastic supports or vascular damage
evidenced by healed amputation of two or more digits of one extremity or persisting vascular
disease or superficial ulceration. Dr. Grant’s findings of symptoms after a half hour of activity
do not fit the criteria of Class 3. Moreover, he did not provide any findings that would place
appellant into Class 3 based upon marked edema only partially controlled by elastic supports or
vascular disease with healed amputation or evidence of persistent vascular disease or superficial
ulceration.
The Board finds that the medical evidence establishes appellant’s impairment at 39
percent impairment of each leg. An additional award would be duplicative of the 42 percent
award already granted for the same findings of permanent impairment due to pain and edema.
CONCLUSION
The Board finds that appellant has not established that he has a bilateral permanent
impairment of the lower extremities greater than the 42 percent previously awarded.
2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
3

A. George Lampo, 45 ECAB 441 (1994).

4

FECA Bulletin Docket No. 09-03 (March 15, 2009).

3

ORDER
IT IS HEREBY ORDERED THAT the December 9, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 3, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

